Dear Mr. Blackburn,
You have requested the opinion of this office on behalf of the Louisiana State Board of Private Security Examiners (the Board) regarding the purchase of land with the intention of eventually constructing an office building to house the Board. You inquire specifically regarding procedures to be used in conjunction with the provisions of LSA-R.S. 37:3274(B)(10), and whether this statute allows the Board to acquire this property and erect an office facility thereon without following the capital outlay process for the acquisition of property.
      La. R.S. 39:101 states, in pertinent part:
             A. (1) Except as provided in Paragraph (2) of this Subsection, no later than the first day of November each year, the head of each budget unit shall present to the facility planning and control section of the division of administration a request to all expenditures for capital projects falling within the definition contained in R.S. 39:2(9). A copy of the request shall also be submitted by the head of each budget unit to the legislative fiscal office, the Joint Legislative Capital Outlay Committee, the House Committee on Appropriations, the House Committee on Ways and Means, the Senate Committee on Finance, and the Senate Committee on Revenue and Fiscal Affairs. Such annual requests shall contain and constitute the feasibility study required pursuant to Article VII, Section 11(C) of the Constitution of Louisiana and shall include projects proposed to be funded within the next five years.
According to the LSA-R.S. 39:2(7), the "budget unit" referenced in the above statute includes any spending agency of the state for which separate appropriations are made, or which operates upon dedicated revenues, or which may be declared to be budget units by the Board of Liquidation of State Debt. The Louisiana State Board of Private Security Examiners is an agency of the state for which separate appropriations are made and is given the authority to purchase or acquire property. Since the Board is classified as a budget unit, it must also comply with the capital outlay requirements and procedures set forth in La. R.S. 39:101-128.
      Lastly, we must look to R.S. 39:11(A) which provides as follows:
             A. The commissioner of administration shall administer and supervise lands, waterbottoms, and facilities owned or leased by the state of Louisiana. The commissioner shall be an essential party to all transactions involving immovable property in which the state has an interest. No such immovable property shall be acquired, transferred, leased, or encumbered without the commissioner being a party to the transaction.
In conclusion, it is our opinion that pursuant to the provisions of R.S. 37:3274(B)(10), the Louisiana State Board of Private Security Examiners, as an agency of the state, must follow the capital outlay procedures and requirements found in the LA. R.S. 39:101-128 as well as the provision found in R.S.39:11 ( A).
I trust that this answers your inquiry. Please advise if we may be of any further assistance to you in this matter.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ GLENN DUCOTE ASSISTANT ATTORNEY GENERAL